 



Exhibit 10.(u).
Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 99.1 to Huntington’s
Current Report on Form 8-K dated November 21, 2005

     
Name
  Effective Date
 
   
Ronald C. Baldwin
  January 1, 2006
Thomas E. Hoaglin
  January 1, 2006

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 99.2 to Huntington’s
Current Report on Form 8-K dated November 21, 2005

     
Name
  Effective Date
 
   
Daniel B. Benhase
  January 1, 2006
Richard A. Cheap
  January 1, 2006
Donald R. Kimble
  January 1, 2006
Mary W. Navarro
  January 1, 2006
Nicholas G. Stanutz
  January 1, 2006

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 99.3 to Huntington’s
Current Report on Form 8-K dated November 21, 2005

     
Name
  Effective Date
 
   
James W. Nelson
  January 1, 2006
Mahesh Sankaran
  January 1, 2006

